It appears to be conceded that the agreement to erect the party wall created, or was intended to create, an easement in land, and that to make it valid, it should have been in writing. It was by parol and was, doubtless, void under the statute of frauds. The parties, however, proceeded under it, so far, as that it is also agreed, that in consequence of part performance, the plaintiff might, after the repudiation by the defendant, have appealed to a court of equity to compel him to specifically perform; and, yet, it is conceded, that a resort to this remedy would have been, if successful, inadequate to redress the injury to the plaintiff. In the earlier, days of the law, a party having some claim to equitable relief, was obliged to resort to a tribunal exercising that sort of jurisdiction, invented, it is said, in some of the old books, to do justice in cases wherein the courts of common law were deficient; and, of the common law, it has been said, that by reason of its flexibility it was *Page 222 
capable of affording an adequate remedy in most cases of wrong. It, however, did happen, that separate courts of common law and equity jurisdiction did exist for a long time, and until within a comparatively recent period, existed in this State; and, it may not be denied, that under this system, by reason of the ignorance of counsel, or the learning of judges and chancellors, it occasionally happened that suitors were found in the wrong forum and turned away without relief on payment of costs. Of whatever magnitude such an evil may have been, it seems very clear to me, that it was attempted to be remedied by our Constitution of 1846 and the Code of 1848, with its multitude of modifications.
It is suggested, that the present action is one at common law and cannot be maintained upon a void contract. This general rule, no judge or lawyer will dispute. It is further said, the plaintiff's remedy was in equity, where he should have succeeded, but success would have been of no practical value, in other words, the remedy would have been worse than the disease. He came into a court having general jurisdiction both in law and equity, and stated the facts of his case, in his complaint, as he was authorized by law to do, and in the most essential particular proved their truth, as is found by the verdict of the jury, and had judgment. If he may not have properly had judgment, it being agreed that he was entitled to relief, where else should he go to obtain it? The court to which he applied had the authority to do him justice in some form, and it could turn him over to none other; for no other court existed to which he could apply for the remedy he was in some form entitled to. Since the radical changes, to which reference has been made, it has, sometimes, been very difficult to distinguish by anything that appears in a pleading, between an action at law or a suit in equity. Before the change in practice, the distinction between a common law declaration and a bill in chancery was very well understood. Now both jurisdictions are blended, and a party is permitted to state his case upon its facts, in his own form, and to take such relief as he ought to have, if he *Page 223 
be entitled to any, and if he makes any mistake in his allegations the court may, in its discretion, conform the allegations to the facts proved, and give the appropriate judgment which either law or equity demands. General jurisdiction, both in law and equity, having been united in the same court, with a form of procedure common to all cases, it is difficult by the mere inspection of a pleading, to determine whether a given case is to be governed by legal or equitable rules; and, I am of the opinion, that the inevitable result of such a system will be the abolition of all substantial distinctions between law and equity. If different and distinct forms of pleading and proceeding were preserved, the two separate jurisdictions might be longer continued, even when the same court took cognizance of both.
It is said that this is a pure and simple action at law, to recover damages for the breach of a void contract. It must be confessed that the complaint bears some of the marks of an old fashioned common law declaration, omitting its prolixity. But, as I understand, it also states in a concise form all the facts, upon which the plaintiff relies for relief, and these facts have, at least substantially, been found by the jury to be true. Why may not this, under the present system, be called a bill in equity? It is quite true, that there is no prayer for the specific performance of the partially performed contract, but that is not of the slightest consequence as has been often held. (Marquat v. Marquat, 12 N.Y., 336; Emery v. Pease,
20 id., 62.) In the latter case, what was from the prayer of the complaint, regarded by the whole Supreme Court as an action at law, to recover money due upon an account stated, and the plaintiff nonsuited because he had not appealed to the equity ear of that court was, in the Court of Appeals, disapproved, because the facts stated entitled the plaintiff to an accounting as in the case of a partnership, and the case thereafter proceeded upon that theory. That case, in principle, does not appear to me to be unlike this, so far as the form of proceeding and forum is concerned. It seems to be clear that the defendant ought to *Page 224 
have done as he verbally agreed to do. He had got the plaintiff into more or less difficulty, for the reason that his promises had been not only relied upon, but his fidelity evinced by acts tending to the consummation of the common purpose. He then repudiates, and the plaintiff must suffer great injury if he stops the improvement contemplated, and incur extra cost and expense if he perform the work and furnish the material which the defendant agreed to do and ought to have done.
It is quite true that the defendant forbade the plaintiff from proceeding to complete the party wall according to the mutual parol agreement, but if the matter had gone so far as that equity would compel him to complete it, his order to stop could be of no more force or effect than that of an ancient monarch who ordered the waves of the ocean to be stayed.
It is further urged that, even if the defendant pay the judgment against him, he has no grant of an easement to continue the party wall on the land of the plaintiff. This, in one sense, may be entirely true, but the same law that, in effect, compels him to perform his agreement with the plaintiff by paying damages, will protect him in the enjoyment of every right of property which he could have had if he had not made it necessary to appeal to the courts. It does not appear that he ever requested the plaintiff to grant him any easement whatever; and we are not to assume that if he had, and offered to fulfill the conditions of his part of the agreement, it would have been refused. Indeed, if it appeared in his answer in this case that he had offered to pay (which was at least equal to performance) upon the condition that the plaintiff granted an easement equal to what the contract demanded. I think the court ought to and would have so ordered, but the defendant put his right upon an entirely different contingency and must abide the result.
Another objection is made against the propriety of the judgment of the Supreme Court in this case that there is no precedent for it, and that it is the very first of the kind known to the law. While I do not quite agree to the fact *Page 225 
as alleged, I am yet willing to assume that there is no case reported in the books which affords an exact precedent for the judgment I am prepared to give. Where precedents are reasonable they furnish a safe guide to follow; and where they are unreasonable, as is not uncommon, a delicate and difficult question is often presented. But, where there are no precedents that appear to be binding upon the conscience of a court, the demands of justice require that, in a proper case, one should be made. In the present case we all agree that the plaintiff has sustained an injury for which he should have redress, and there is no complaint that the judgment below has awarded him more damages than he was fairly entitled to recover. It is possible that a case precisely like this has never before arisen, but if any shall hereafter arise it may as well be understood that a party thus injured is not without an adequate remedy in the courts.
The judgment of the Supreme Court should be affirmed, with costs.